Citation Nr: 0618534	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of M.B and J.B. as the adopted 
children of the veteran for Department of Veterans Affairs 
(VA) purposes.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
recognition of M.B and J.B. as the adopted children of the 
veteran for VA purposes.  The Board notes that this appeal 
originated as a claim for death pension benefits.  Because 
status is a threshold question for death pension benefits, 
that issue, and any related benefit issues, were 
recharacterized as entitlement to recognition as the 
veteran's adopted children.


FINDINGS OF FACT

1.  A regional trial court in the Philippines issued a 
decision in July 1983, granting a petition by the veteran to 
adopt M.B. and J.B. as his children.

2.  The veteran is the natural great-grandfather of M.B. and 
J.B.

3.  The natural parents of M.B. and J.B lived in the same 
household as M.B. and J.B. and did not fully relinquish 
custody.


CONCLUSION OF LAW

The criteria for recognition of M.B. and J.B. as dependent 
children for purposes of payments of additional VA benefits 
have not been met.  38 U.S.C.A. §§ 101(4), 5107 (West 2002); 
38 C.F.R. § 3.57 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the custodian (mother) of the appellants 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for claims of entitlement to recognition 
of adopted children by VA for VA purposes.  The appellants 
were also notified of the requirements to establish this 
claim in the October 2003 administrative decision denying VA 
recognition of their status as the veteran's adopted 
children.  The claim was subsequently adjudicated in June 
2004, without taint from prior adjudications, so no prejudice 
resulted from the timing of the notice.  With regard to the 
duty to assist in this case, the RO has obtained the 
Philippine court documents relating to the adoption, 
including a Home Study report and a Child Study report 
conducted pursuant to the adoption process.  The appellants 
have not indicated that there is any additional relevant 
evidence.  For these reasons, the Board concludes that VA has 
fulfilled the duties to notify and assist the claimants in 
this case.  

As stated above, although this appeal arose as a claim for 
death pension benefits, (the veteran died in December 1983) 
the threshold question is whether the appellants can be 
recognized as the veteran's adopted children by the VA.  

A "child of a veteran" includes a child legally adopted 
before the age of 18 years, and (i) who is under the age of 
18 years; or (ii) who, before reaching the age of 18 years, 
became permanently incapable of self-support; or (iii) who, 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. §§ 101(4); 38 C.F.R. § 
3.57 (2005).  The evidence of relationship must be shown by a 
copy of the decree of adoption or a copy of the adoptive 
placement agreement and such other evidence as may be 
necessary, except in certain circumstances not set forth 
here.  38 C.F.R. § 3.210(c).

Under 38 C.F.R. § 3.57(e)(2), a person residing outside any 
of the States shall not be considered to be a legally adopted 
child of a veteran during the lifetime of the veteran unless 
all of the following conditions are met.

      (i) The person was less than 18 years of age at the time 
of 
         adoption.
      (ii) The person is receiving one-half or more of the 
person's 
         support from the veteran.
      (iii) The person is not in the custody of the person's 
         natural parent unless the natural parent is the 
veteran's 
         spouse.
      (iv) The person is residing with the veteran (or in the 
case 
         of divorce following adoption, with the divorced 
spouse who 
         is also a natural or adoptive parent) except for 
periods 
         during which the person is residing apart from the 
veteran 
         for purposes of full-time attendance at an 
educational 
         institution or during which the person or the veteran 
is 
         confined in a hospital, nursing home, other health-
care 
         facility, or other institution.

The evidence of record appears to indicate that a valid 
adoption occurred under the laws of the Philippines.  The 
record includes a decree of adoption, issued by the Regional 
Trial Court, Ilocos Norte First Judicial Region, Branch 12, 
Laoag City, on July 18, 1983, indicating that the appellants 
were adopted by the veteran.  The records show both 
appellants were under the age of 18 and residing with the 
veteran at the time of the adoption.  The 1983 Home Study and 
Child Study reports also report that the appellants received 
most or all of their support from the veteran.  The remaining 
issue in this case is whether the appellant's natural parents 
relinquished custody.  

The Home Study report and Child Study report both indicate 
that the appellants and their natural parents moved to Paoay, 
where the veteran resided, prior to the adoption.  The 
reports do not state where the natural parents resided.  

An October 2002 development letter requested that a VA Form 
21-4138 be submitted, with the names and birth dates of the 
veteran's living natural children, and the names of all the 
members of the veteran's household, including adults, during 
the period December 14, 1982 to December 14, 1983.  In 
response to this request, the appellants' natural mother 
returned the form with a list of names, to include the 
veteran's natural sisters, as well as the appellants and 
appellants' natural parents.  Because none of these people 
are the veteran's natural children, the information must be 
in response to the request for the names of the members of 
the veteran's household.  Consequently, the statement 
indicates that the appellants' natural parents were within 
the same household as the veteran and the appellants.  As 
stated above, to be a valid adoption for VA purposes, the 
natural parents must not have custody of the adoptees. 

In this case, the Bard finds that the appellants' natural 
parents did not fully relinquish parental custody.  Although 
M.B. and J.B. lived with the veteran, and may have received 
most or all of their support from him, they maintained a 
relationship with their natural parents, who lived in the 
same residence.  In this case, the veteran's behavior was not 
significantly different from his natural role as the great-
grandparent of the children.  The record contains no 
communication from the veteran to VA regarding adoption of 
children, and at the time of his death he was not receiving 
any VA benefits based on dependents.  The fact that the 
appellants may have been legally adopted under Philippine 
law, vesting the veteran with parental authority, does not 
show that the veteran actually assumed full parental 
authority and control.  The fact that the children's natural 
parents lived in the same residence demonstrates that they 
did not relinquish full authority and control of their 
children.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
appellants the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to recognition of M.B. and J.B, as the adopted 
children of the veteran for VA purposes is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


